954 So.2d 1255 (2007)
John H. CROXDALE, Petitioner,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Respondent.
No. 1D06-5384.
District Court of Appeal of Florida, First District.
April 26, 2007.
*1256 John H. Croxdale, pro se, Petitioner.
Kathleen Von Hoene, General Counsel, and Sean T. Garner, Assistant General Counsel, Florida Department of Corrections, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is denied on the merits. See Crockett v. Singletary, 723 So.2d 911 (Fla. 1st DCA 1999) (alleged failure to properly award credit pursuant to Tripp v. State, 622 So.2d 941 (Fla.1993), is properly remediable by motion pursuant to Florida Rule of Criminal Procedure 3.800).
WOLF, DAVIS, and THOMAS, JJ., concur.